UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 15, 2014 Apple REIT Ten, Inc. (Exact name of registrant as specified in its charter) Virginia 000-54651 27-3218228 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 814 East Main Street, Richmond, Virginia (Address of principal executive offices) (Zip Code) (804) 344-8121 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Apple REIT Ten, Inc. (which is referred to below as the “Company”) is filing this report in accordance with Item5.07 of Form 8-K. ITEM5.07 Submission of Matters to a Vote of Security Holders. On May15, 2014, the Company held its Annual Meeting of Shareholders. At the Annual Meeting, shareholders considered: 1) the election of the five director nominees named in the proxy statement; 2) an advisory resolution to approve the allocated compensation of the Company’s named executive officers; and 3) the ratification of the appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm for 2014. The Company’s shareholders voted as follows on these matters: 1. Shareholders elected the director nominees named in the proxy statement with the following votes: NOMINEE FOR WITHHELD BROKER NON-VOTES David J. Adams Kent W. Colton R. Garnett Hall, Jr. Anthony F. Keating, III Glade M. Knight 2. Shareholders approved the advisory resolution to approve the allocated compensation of the Company’s named executive officers with the following votes: FOR AGAINST ABSTAIN BROKER NON-VOTES 3. The Company’s shareholders ratified the appointment of Ernst& Young LLP as the Company’s independent registered public accounting firm for the fiscal year ending December31, 2014. This proposal received the following votes: FOR AGAINST ABSTAIN BROKER NON-VOTES 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Apple REIT Ten, Inc. By: /s/ Glade M. Knight Glade M. Knight Chief Executive Officer May 20, 2014
